Citation Nr: 1530118	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  11-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 USCA § 1151 for central retinal vein occlusion (CRVO) of the right eye.


REPRESENTATION

Appellant represented by:	Roger B. Hale, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim, the Veteran testified at a videoconference hearing in September 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.  This is a paperless appeal using the Veterans Benefits Management System (VBMS).

The Board remanded this claim in June 2014 for further evidentiary development.  The Appeals Management Center (AMC), however, after completing the requested development, readjudicated the claim and continued to deny it in a March 2015 Supplemental Statement of the Case (SSOC).  So the claim is again before the Board for further appellate consideration.

The Veteran previously was represented by a Veterans Service Organization (VSO), but according to an April 2015 VA Form 21-22a has designated Roger B. Hale, a private attorney, as his new representative.  In a cover letter submitted along with the VA Form 21-22a making this new designation, the private attorney requested a complete copy of the claims file, which the Records Management Center (RMC) later provided him in May 2015 on a compact disc (CD).


FINDING OF FACT

The preponderance of the evidence shows the Veteran does not have additional disability - including especially CRVO of his right eye - as a result of VA medical evaluation or treatment, particularly a stress test, or owing to conditions or events that were not reasonably foreseeable.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for CRVO of the right eye.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 3.800 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in June 2010 satisfied the duty to notify provisions prior to the initial AOJ decision.  The letter duly advised the Veteran of the information and evidence needed to substantiate his § 1151 claim.  The letter also notified him of how VA determines a "downstream" disability rating and an effective date if a service-connection claim is granted.  And a § 1151 claim is akin to a service-connection claim inasmuch as the additional disability, if shown to be due to VA treatment, is considered as though it was incurred in or aggravated by the Veteran's military service, so as if a service-connected disability.  The Veteran was informed of his and VA's respective duties for obtaining supporting evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence he identified as potentially relevant.  

Regarding VA's additional duty to assist with this claim, the Board finds that VA also has fulfilled this obligation as well in terms of making reasonable efforts to identify and obtain relevant records in support of this claim.  The claims file contains the Veteran's service treatment records (STRs), VA treatment records, a VA examination report dated in October 2014, a VA medical expert opinion report dated in January 2015, lay statements from the Veteran, and a transcript of his September 2012 Board hearing.

Regarding the VA compensation examination in October 2014, the Board had directed the conducting of that examination when earlier remanding this claim in June 2014 because a medical opinion was needed to assist in deciding this appeal.  The examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner determined that she was unable to render the opinion requested by the AMC due to a lack of expertise on the subject.  She noted that she could diagnose/verify CRVO of the right eye, but that the exact etiology of the condition was for a higher level provider to determine.  Accordingly, the AMC obtained an expert medical opinion from a VA physician in January 2015.  She provided a clear analysis and explanation in support of her opinion based on the evidence of record, medical expertise, and medical literature.  Thus, the January 2015 medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (indicating that, once VA undertakes to provide an examination for a medical opinion, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided).

The Board also remanded this claim in June 2014 to obtain all outstanding VA treatment records from the VA Medical Center (VAMC) in Little Rock, Arkansas, from September 2004.  VA treatment records from this VAMC dated during that month since have been obtained and associated with the claims file so they, too, may be considered.

Consequently, the Board finds there has been compliance, certainly substantial compliance, with the June 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained and that is obtainable.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  The Board therefore is proceeding with its adjudication of this claim.

II.  Criteria and Analysis

The Veteran filed a claim for § 1151 compensation for CRVO of the right eye in February 2010.  He since has explained that, in September 2004, he underwent a stress test prior to liver surgery and that, when he woke up the next day, he had no vision in his right eye.  See Hearing Transcript at 4.

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).  For claims, as here, filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  But as the Veteran in this case filed his claim after that delimiting date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1). 

The U.S. Court of Appeals for Veterans Claims (Court/CAVC) has clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).

In determining that additional disability exists, the veteran's physical condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services upon which the claim is based is compared to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b).  A claim based on additional disability due to medical treatment must meet the causation requirements.  38 C.F.R. § 3.361(c).  To establish causation, the evidence must show that VA's medical treatment resulted in additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability does not establish cause.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

The evidence of record shows that a September 7, 2004 VA treatment record documents the Veteran's complaint of "snowflakes" in his right eye vision since a nuclear stress test performed the preceding Thursday.  He had noticed the snowflakes when awakening the following day, so that preceding Friday.  The snowflakes had been constant and defect was non-moving.  The optometrist determined the Veteran had CRVO of the right eye secondary to severe hypertension.  The physician noted that, based on the Veteran's vision, it is most likely ischemic CRVO as there was no signs of retinal or iris neovascularization seen during the examination.  A September 27, 2004 VA treatment record also documents that he reported undergoing a cardiac stress test three weeks earlier and the next morning observing a decrease in vision in his right eye.  He was assessed with CRVO of the right eye.

On remand of this claim, a VA medical expert provided an opinion in January 2015 concluding it is less likely than not the Veteran's September 2004 stress test at the VAMC caused additional right eye disability, specifically CRVO.  She explained that a review of the records indicates he has a long history of poorly-controlled hypertension.  The medical record entries from his ophthalmologists indicate the cause of the CRVO is hypertension.  Hypertension is one of the strongest risk factors for, and one of the most common causes of, CRVO.  This medical expert noted that CRVO occurs due to thrombus within the central retinal vein at the level of the lamina cribrosa of the optic nerve, leading to involvement of the entire retina.  She explained that, although hypertension is a risk factor for thrombus formation, which occurs due to lipohyalinosis (a lipid hyaline build-up distally secondary to hypertension), research studies have not linked CRVO with acute elevations in blood pressure, such as that expected during the exertion of the stress test.  She further observed that the medical record at the time of the CRVO indicates the Veteran did not notice the change in his vision until the morning after the stress test.  According to her, had the CRVO been caused by the stress test, the expectation is that the symptoms would have occurred during or shortly after the test.


The Board finds this medical opinion to be highly probative on the determinative issue of whether the stress test done in September 2004 proximately caused the CRVO of the Veteran's right eye, as the medical expert provided a reasoned analysis and explanation of her opinion based on the relevant evidence of record, medical expertise, and medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

The Board is mindful of the Veteran's belief, indeed sincere belief, that the September 2004 stress test caused his CRVO.  He does not feel it merely coincidental that he lost vision in his right eye so relatively soon after that stress test.  Lay persons can provide an account of observable symptoms, such as him noticing a decline in his vision after that stress test.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  That is to say, he is competent to report undergoing the stress test in September 2004 and the next day waking up with "snowflakes" and decreased vision in his right eye.  However, his lay assertions that the September 2004 stress test performed by VA resulted in additional disability in the way of the CRVO at issue fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  He is not a licensed health care professional and does not profess to be; therefore, the lay evidence offered by him is not competent medical evidence and does not tend to prove that the stress test caused the CRVO in his right eye.  Moreover, the lay contentions of a causal relationship between the September 2004 stress test and CRVO are outweighed by the more probative VA opinion that was provided by the medical expert in January 2015.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).


In conclusion, then, the preponderance of the evidence shows that the September 2004 stress test did not cause the additional disability of CRVO of the right eye.  There equally is no indication this additional disability was event that was not reasonably foreseeable, especially given the Veteran's long history of hypertension.  Therefore, entitlement to compensation under 38 USCA § 1151 for CRVO of the right eye is not warranted.


ORDER

The claim of entitlement to compensation under 38 USCA § 1151 for CRVO of the right eye is denied.




____________________________________________
KEITH ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


